Citation Nr: 0014013	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-03 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a timely substantive appeal has been filed with 
respect to the evaluation warranted for status-post left knee 
medial meniscus repair times two, with patellofemoral 
syndrome, from August 13, 1995. 

2.  Whether a timely substantive appeal has been filed with 
respect to the evaluation warranted for status-post right 
knee meniscus repair, with patellofemoral syndrome, from 
August 13, 1995. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to August 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating action of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection and assigned separate 10 percent disability 
evaluations for post-operative residuals of right and left 
knee surgeries, effective from August 13, 1995.  In a May 
1998 rating action, the RO assigned a temporary total rating 
for the left knee disability, effective from March 5, 1998 to 
July 30, 1998 and a 20 percent rating thereafter.  


FINDINGS OF FACT

1.  The veteran was notified in July 1996 of a June 1996 
rating action with granted service connection and assigned 
separate 10 percent evaluations for left and right knee 
disabilities.  

2.  The veteran's notice of disagreement (NOD) with the June 
1996 rating action was received in January 1997.  

3.  A statement of the case as to those issues was mailed to 
the veteran on December 5, 1997, and he was told of the need 
to perfect his appeal.  

4.  The veteran's VA Form 9 was received at the RO in March 
1998.  

5.  A substantive appeal as to the claims for increased 
ratings was not timely filed, and the appeals were not 
perfected.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal regarding the evaluation 
warranted for status-post left knee medial meniscus repair 
times two, with patellofemoral syndrome, from August 13, 
1995, was not filed, and the Board lacks jurisdiction to 
consider that issue.  38 U.S.C.A. §§ 7104, 7105(d)(3), 7108 
(West 1991). 

2.  A timely substantive appeal regarding the evaluation 
warranted for status-post right knee meniscus repair, with 
patellofemoral syndrome. from August 13, 1995, was not filed, 
and the Board lacks jurisdiction to consider that issue.  
38 U.S.C.A. §§ 7104, 7105(d)(3), 7108. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues which 
evaluations are warranted for the service-connected left and 
right knee disabilities.  38 U.S.C.A. § 7104.  Specifically, 
it must be determined whether the veteran filed a timely 
substantive appeal with regard to his claims.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (1999).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the RO mailed notice of the June 1996 
rating action to the veteran in July 1996.  The veteran 
submitted a NOD in January 1997.  The RO issued a SOC on 
December 5, 1997.  In correspondence accompanying the SOC, 
the veteran was informed that he must file an appeal within 
60 days from the date of that letter or within the one year 
period from the date of the letter notifying him of the 
action on appeal.  The veteran's VA Form 9 was date-stamped 
as having been received at the RO in March 1998.  

In a February 2000 letter to the veteran, he was notified of 
the Board's intent to consider the timeliness of the 
substantive appeal as to his claims for increased ratings for 
the right and left knee disabilities.  He was notified that 
he had 60 days from the date the letter was mailed to present 
written argument, present additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness of the appeal.  To 
date, there has been no response from the veteran.  

In this case, the RO provided notice of the rating action 
granting service connection and assigning separate 10 percent 
ratings in a July 1996 letter.  The veteran's NOD was 
received in January 1997.  The right and left knee claims 
were reviewed by the RO in a December 1997 SOC which was 
mailed to the veteran on December 5, 1997.  As the December 
1997 SOC was provided after the expiration of the one-year 
period, the time limit that governed filing of a substantive 
appeal was within 60 days from the date of mailing of the 
SOC.  That 60-day period expired on February 6, 1998.  See 
38 C.F.R. § 20.305.  There was no correspondence received 
from the veteran within that time period.  The veteran 
submitted a VA Form 9; however, it was not filed within 60 
days from the date of the December 1997 SOC.  Therefore, a 
timely substantive appeal regarding the claims for increased 
ratings for the right and left knee disabilities was not 
filed, and the Board is without jurisdiction to adjudicate 
those claims.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99.  In this case, the veteran was informed of 
the Board's intent to consider the jurisdictional question in 
a February 2000 letter.  As such, the Board finds that he was 
afforded appropriate procedural protections to assure 
adequate notice and chance to be heard on that aspect of the 
claim.  


ORDER

The appeal of the claim as to what evaluation is warranted 
for status-post left knee medial meniscus repair times two, 
with patellofemoral syndrome, from August 13, 1995, was not 
perfected in a timely manner, and the claim is dismissed for 
lack of jurisdiction.

The appeal of the claim as to what evaluation is warranted 
for status-post right knee meniscus repair, with 
patellofemoral syndrome, from August 13, 1995, was not 
perfected in a timely manner, and the claim is dismissed for 
lack of jurisdiction.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

